994 So.2d 1287 (2008)
STATE of Louisiana
v.
Patrick KENNEDY.
No. 2005-KA-1981.
Supreme Court of Louisiana.
November 21, 2008.
PER CURIAM:[*]
On remand from the United States Supreme Court, Kennedy v. Louisiana, ___ U.S. ____, 128 S.Ct. 2641, 171 L.Ed.2d 525, and in light of the Supreme Court's holding that even in cases involving the rape of a child, "[a]s it relates to crimes against individuals ... the death penalty should *1288 not be expanded to instances where the victim's life was not taken," id., ___ U.S. at ____, 128 S.Ct. at 2659, which effectively sets aside defendant's death sentence, we are constrained to grant defendant's present motion and to remand this case to the 24th Judicial District Court for the resentencing of defendant to life imprisonment at hard labor without benefit of parole, probation or suspension of sentence.
NOTES
[*]  Retired Judge Lemmie O. Hightower, assigned as Justice ad hoc, sitting for Associate Jeannette T. Knoll, recused.